Reinstated; Motion Granted; Appeal Dismissed and
Memorandum Opinion filed June 23, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01162-CV
____________
 
JAY JORDAN, Appellant
 
V.
 
ENSCO INCORPORATED, ENSCO INTERNATIONAL INCORPORATED,
ENSCO INC., ENSCO OFFSHORE COMPANY, ENSCO OFFSHORE DRILLING, INC., ENSCO
OPERATING COMPANY, and ENSCO DRILLING COMPANY, Appellees
 

 
On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 2004-45208
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 9, 2010.  On March 1, 2011, this
court abated the appeal for a hearing to consider whether the missing portion
of the reporter’s record is necessary to the appeal.  See Tex. R. App.
P. 34.6(f).  On June 20, 2011, the parties filed a joint motion to dismiss the
appeal because the case has been settled.  See Tex. R. App. P. 42.1.  We
grant the motion and order the appeal reinstated.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Justices Anderson, Brown, and
Christopher.